DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 July 2021 has been entered.

Status of Claims
Claims 1, 2, 4-10, 12-14, 19, 21, and 23-28 are pending and currently under consideration for patentability; claims 1, 4-9, 12-14, 19, 21, 23, and 26-28 have been amended; claims 3, 11, 15-18, 20, and 22 remain cancelled. 

Response to Arguments
Applicant’s amendments to the claims (pp. 2-6) and arguments (pp. 7-11), filed on 06 July 2021, with respect to the rejections of claims 1, 2, 4-10, 12-14, 19, 21, and 23-28 have been fully considered and are persuasive.  The corresponding rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4-10, 12-14, 19, 21, and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art of record does not disclose or suggest a system and method for image-based tracking of the needle of a disposable biopsy gun including the introducer, sensors, and interface clip as recited in the claims.  Specifically, the use of a separate interface clip that is removably attachable to the handle of a biopsy gun and serves to electrically couple sensors disposed along the length of the introducer with adaptor electronics housed within the interface clip is not disclosed or suggested by the prior art, while remaining within the confines of a biopsy gun with an introducer and sensors disposed along the length of the introducer. 
Pertinent prior art includes Rhad et al. (US 2012/0330186 A1), Hendriks et al. (US 2012/0316558 A1) and Burdorff et al. (US 2014/0316299 A1).  The Rhad and Hendriks references have been discussed at length in prior Office Actions, and, for the sake of brevity, the Examiner has not repeated their disclosures or the Examiner’s interpretation of the disclosures herein.  Regarding the Burdorff reference, and using Applicant’s claim 1 as representative, Burdorff describes a system for tracking a needle 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792